DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 5/10/2021.  Claims 1-20 are now pending.  
Allowable Subject Matter

3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Jikihara et al. (US 2005/0025913),  Jackson et al. (US 2005/0031790), Huang (US 2011/0045189), Montes (US Patent 5,888,280), and Schneider et al. (US Patent 3,721,574).
	Jikihara et al. disclose a method of coating a surface of a PET film wherein the composition comprises colloidal silica and has a gloss value of 95 (measured at an incident angle of 60 degrees (Example 3, Table 3, [0097]).
	Jackson et al. disclose a method of coating a steel substrate with a composition comprising a binder comprising colloidal silica particles, silicate, siliconate, latex,silane coupling agent and water (claims 1, 4, 14, [0021], [0022], [0023], Examples).  
	Huang discloses a method of treating hard surface comprising steps of preparing a composition comprising a liquid silica sol (reads on colloidal silica) (abstract, claims 1 and 28).  
	Montes discloses a method of coating steel substrate comprising steps of preparing a composition comprising a colloidal silica (abstract, claim 1, col. 1, line 65).  	Schneider et al. disclose a method of coating a surface of a substrate comprising 
	Thus, Jikihara et al., Jackson et al., Huang, Montes, and Schneider et al. do not teach or fairly suggest the claimed method for treating a surface of a substrate comprising an inorganic material, the method comprising: applying a composition including a colloidal silica to the surface of the substrate; and with the composition on the surface, providing the surface with a glossiness of at least about 80, as measured by a gloss meter set to a 60° angle of incidence.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HUI H CHIN/Primary Examiner, Art Unit 1762